DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. (US 2009/0072370, hereafter Horiuchi).
Regarding claim 1, Horiuchi, as shown in figures 1-9, discloses a wiring board comprising:
an insulating substrate (3);
at least one external electrode (4) disposed on a first surface of the insulating substrate (lower surface); and
note: wiring 2 and 4 are electrically connected by conductor 7), wherein
	the wiring comprises a portion where an extension direction of the wiring is inclined relative to the first surface (clearly shown at least on figure 2).
	Regarding claim 2, Horiuchi discloses the wiring board according to claim 1, wherein a connection electrode (22) which is inherently electrically connected to the at least one external electrode (by conductor 7 and wiring 5) and on which an electronic component (20) is to be placed is disposed on a second surface (upper surface) of the insulating substrate opposite the first surface.
	Regarding claim 5, Horiuchi discloses an electronic device comprising: the wiring board according to claim 1; and an electronic component (20/30) connected to the wiring board.
	Regarding claim 6, Horiuchi discloses an electronic module comprising: the electronic device according to claim 5; and a module board (an external device which can be electrically connected by solder bumps 24) can be connected to the electronic device.
	Regarding claim 9, Horiuchi discloses an electronic device comprising: the wiring board according to claim 2; and an electronic component (20/30) connected to the wiring board.
	Regarding claim 14, Horiuchi discloses an electronic module comprising:
the electronic device according to claim 9; and a module board can be connected to the electronic device as discussed in claim 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi as applied to claim 2 above, and further in view of Kurusu (US 2003/0111727).
Regarding claim 3, Horiuchi discloses the wiring board according to claim 2, except wherein the second surface comprises a recess section, and the connection electrode is disposed on a bottom surface of the recess section.
An electronic component is mounted in a recess of an insulating substrate is old and well known in the art.  For example: Kurusu discloses an electronic component (70) is mounted in a recess (81) of an insulating substrate and connection electrodes are disposed on the bottom of the recess.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the second surface comprises a 
	Regarding claim 8, Horiuchi discloses the wiring board according to claim 3, wherein the at least one external electrode comprises a plurality of external electrodes, except wherein the wiring electrically connects the plurality of external electrodes to each other.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wiring electrically connects the plurality of external electrodes to each other in order to meet a predetermined specified electrical connections, and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Horiuchi discloses an electronic device comprising: the wiring board according to claim 3; and an electronic component (20/30) connected to the wiring board.
Regarding claim 13, Horiuchi discloses an electronic device comprising: the wiring board according to claim 8; and an electronic component (20/30) connected to the wiring board.
Regarding claim 15, Horiuchi discloses an electronic module comprising: the electronic device according to claim 10; and a module board can be connected to the electronic device as already discussed in claim 6 above.
Regarding claim 18, Horiuchi discloses an electronic module comprising:
.

Claims 4, 7 ,11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi above.
	Regarding claims 4 and 7, Horiuchi discloses the wiring board according to claim 1, wherein the at least one external electrode comprises a plurality of external electrodes, except wherein the wiring electrically connects the plurality of external electrodes to each other.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wiring electrically connects the plurality of external electrodes to each other in order to meet a predetermined specified electrical connections, and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Horiuchi discloses an electronic device comprising: the wiring board according to claim 4; and an electronic component (20/30)connected to the wiring board.
Regarding claim 12, Horiuchi discloses an electronic device comprising: the wiring board according to claim 7; and an electronic component (20/30) connected to the wiring board.
Regarding claim 16, Horiuchi discloses an electronic module comprising:

	Regarding claim 17, Horiuchi discloses an electronic module comprising:
the electronic device according to claim 12; and a module board can be connected to the electronic device as already discussed in claim 6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOA C NGUYEN/Primary Examiner, Art Unit 2847